      Case 1:19-cv-01592-NONE-BAM Document 28 Filed 06/11/20 Page 1 of 2



1
2
3                                UNITED STATES DISTRICT COURT
4
                                         EASTERN DISTRICT OF CALIFORNIA
5
     In re the matter of:                               Case No. 1:19-cv-01592-NONE-BAM
6
     ARBITRATION AWARD OF ROBERT                        SCHEDULING CONFERENCE ORDER
7    PRESLEY OF HMP ARBITRATION
     ASSOCIATION DATED APRIL 18, 2019,                  Respondent’s
8    JORGE-ALBERTO VARGAS-RIOS,
                                                        Opposition to Petition:   June 26, 2020
9                           Applicant.
                                                        Applicant’s
10                                                      Reply to Opposition:      July 13, 2020

11                                                      Hearing on Petition:      July 28, 2020
                                                                                  1:30 p.m.
12
                                                                                  Courtroom 4 (NONE)
13   _________________________________/

14
15
16
17            This Court conducted a scheduling conference on the record on June 10, 2020. Applicant
18   Jorge-Alberto Vargas-Rios, proceeding pro se, appeared by telephone. Counsel Joseph Guzzetta
19   appeared by telephone on behalf of Respondent Guild Mortgage Company. Based on the Joint
20   Scheduling Report Dates submitted by the parties, this Court sets a schedule for this action.
21   1.       Current Status of Consent to the Magistrate Judge Jurisdiction
22            Pursuant to 28 U.S.C. § 636(c), the parties have not consented to conduct all further
23   proceedings in this case, including trial, before the Honorable Barbara A. McAuliffe, U.S. Magistrate
24   Judge.
25   2.       Briefing on Application for Confirmation of Arbitration Award
26            On November 7, 2019, Applicant Jorge-Alberto Vargas-Rios initiated this action for
27   confirmation of an arbitration award against Guild Mortgage Company and Department of Veteran
28   Affairs – Loan Guaranty Service pursuant to the Federal Arbitration Act, 9 U.S.C. § 9. (Doc. No. 1.)
                                                        1
      Case 1:19-cv-01592-NONE-BAM Document 28 Filed 06/11/20 Page 2 of 2



1    The Department of Veteran Affairs – Loan Guaranty Service has been dismissed, and the matter

2    proceeds only against Respondent Guild Mortgage Company (“Respondent”). (Doc. No. 25.)

3            On December 20, 2019, Respondent filed an answer to the petition, asserting that the

4    arbitration award was fraudulently obtained. (Doc. No. 6.) Applicant Jorge-Alberto Vargas-Rios filed

5    objections and request to strike Respondent’s answer. (Doc. No. 12.)

6            As discussed at the Scheduling Conference, and to clarify the docket, the Court sets the

7    following briefing schedule on the petition for confirmation of arbitration award:

8            Deadline for Respondent’s Opposition to Petition:           June 26, 2020

9            Deadline for Applicant’s Reply:                             July 13, 2020

10           Hearing on Petition:                                        July 28, 2020
                                                                         1:30 p.m.
11                                                                       Courtroom 4 (NONE)
12
13   3.      Effect of This Order

14           This order represents the best estimate of the court and counsel and pro se applicant as to the

15   agenda most suitable to dispose of this case. If the parties determine at any time that the schedule

16   outlined in this order cannot be met, counsel and pro se applicant are ordered to notify the court

17   immediately of that fact so that adjustments may be made, either by stipulation or by subsequent status

18   conference.

19           The dates set in this Order are considered to be firm and will not be modified absent a

20   showing of good cause even if the request to modify is made by stipulation.                Stipulations

21   extending the deadlines contained herein will not be considered unless they are accompanied by

22   affidavits or declarations, and where appropriate, attached exhibits, which establish good cause

23   for granting the relief requested.

24           The failure to comply with this order may result in the imposition of sanctions.

25
26   IT IS SO ORDERED.

27
          Dated:   June 10, 2020                              /s/ Barbara   A. McAuliffe           _
28                                                     UNITED STATES MAGISTRATE JUDGE
                                                         2
